COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Watts Premier, Inc., Watts Regulator Co.,     §               No. 08-16-00232-CV
 and Watts Water Technologies, Inc.,
                                               §                  Appeal from the
                      Appellants,
                                               §            County Court at Law No. 3
 v.
                                               §             of El Paso County, Texas
 Texas Farmers Insurance Company as
 Subrogee of Francisco Mercado,                §               (TC# 2016DCV0690)

                       Appellee.               §

                                               §
                                             ORDER

       Pending before the Court is the Second Joint Motion to Continue Abatement. The

motion is GRANTED. We therefore extend the abatement until June 24, 2017. The parties shall

file their motion to dismiss the appeal or their motion for continuation of abatement on or before

June 24, 2017.

       IT IS SO ORDERED this 25th day of April, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.